
	
		II
		Calendar No. 318
		111th CONGRESS
		2d Session
		H. R. 3650
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 15, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To establish a National Harmful Algal Bloom
		  and Hypoxia Program, to develop and coordinate a comprehensive and integrated
		  strategy to address harmful algal blooms and hypoxia, and to provide for the
		  development and implementation of comprehensive regional action plans to reduce
		  harmful algal blooms and hypoxia.
	
	
		1.Short titleThis Act may be cited as the
			 Harmful Algal Blooms and Hypoxia
			 Research and Control Amendments Act of 2010.
		2.Amendment of
			 Harmful Algal Bloom and Hypoxia Research and Control Act of 1998Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Harmful Algal
			 Bloom and Hypoxia Research and Control Act of 1998 (16 U.S.C. 1451
			 note).
		3.Definitions
			(a)AmendmentThe Act is amended by inserting after
			 section 602 the following:
				
					602A.DefinitionsIn this title:
						(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
						(2)ProgramThe
				term Program means the National Harmful Algal Bloom and Hypoxia
				Program established under section 603A.
						(3)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, any other territory or possession
				of the United States, and any Indian tribe.
						(4)Under
				SecretaryThe term Under Secretary means the Under
				Secretary of Commerce for Oceans and
				Atmosphere.
						.
			(b)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Coast Guard Authorization Act of 1998 is amended by adding after the item
			 relating to section 602 the following new item:
				
					
						Sec. 602A.
				Definitions.
					
					.
			4.National Harmful
			 Algal Bloom and Hypoxia Program
			(a)AmendmentThe Act is amended by inserting after
			 section 603 the following:
				
					603A.National
				Harmful Algal Bloom and Hypoxia Program
						(a)In
				generalExcept as provided in subsection (d), the Under
				Secretary, through the Task Force established under section 603(a), shall
				establish and maintain a National Harmful Algal Bloom and Hypoxia Program
				pursuant to this section.
						(b)DutiesThe Under Secretary, through the Program,
				shall coordinate the efforts of the Task Force to—
							(1)develop and
				promote a national strategy to understand, detect, predict, control, mitigate,
				and respond to marine and freshwater harmful algal bloom and hypoxia
				events;
							(2)integrate the research of all Federal
				programs, including ocean and Great Lakes science and management programs and
				centers, that address the chemical, biological, and physical components of
				marine and freshwater harmful algal blooms and hypoxia;
							(3)coordinate and work cooperatively with
				State, tribal, and local government agencies and programs that address marine
				and freshwater harmful algal blooms and hypoxia;
							(4)identify additional research, development,
				and demonstration needs and priorities relating to monitoring, prediction,
				prevention, control, mitigation, and response to marine and freshwater harmful
				algal blooms and hypoxia;
							(5)encourage international information sharing
				and research efforts on marine and freshwater harmful algal blooms and hypoxia,
				and encourage international mitigation, control, and response
				activities;
							(6)ensure the
				development and implementation of methods and technologies to protect the
				ecosystems affected by marine and freshwater harmful algal blooms;
							(7)integrate, coordinate, and augment existing
				education programs to improve public understanding and awareness of the causes,
				impacts, and mitigation efforts for marine and freshwater harmful algal blooms
				and hypoxia;
							(8)assist in regional, State, tribal, and
				local efforts to develop and implement appropriate marine and freshwater
				harmful algal bloom and hypoxia response plans, strategies, and tools;
							(9)provide resources for and assist in the
				training of State, tribal, and local water and coastal resource managers in the
				methods and technologies for monitoring, controlling, mitigating, and
				responding to the effects of marine and freshwater harmful algal blooms and
				hypoxia events;
							(10)oversee the
				development, implementation, review, and periodic updating of the Regional
				Research and Action Plans under section 603B; and
							(11)administer
				peer-reviewed, merit-based competitive grant funding to support—
								(A)the projects
				maintained and established by the Program; and
								(B)the research and
				management needs and priorities identified in the Regional Research and Action
				Plans.
								(c)Cooperative
				effortsThe Under Secretary shall work cooperatively and avoid
				duplication of efforts with other offices, centers, and programs within the
				National Oceanic and Atmospheric Administration and other agencies represented
				on the Task Force established under section 603(a), States, tribes, and
				nongovernmental organizations concerned with marine and freshwater aquatic
				issues related to harmful algal blooms and hypoxia.
						(d)Freshwater
				programWith respect to the
				freshwater aspects of the Program, the Administrator and Under Secretary,
				through the Task Force, shall carry out the duties otherwise assigned to the
				Under Secretary under this section and section 603B, including the activities
				described in subsection (e). The Administrator’s participation under this
				subsection shall include—
							(1)research on the ecology of freshwater
				harmful algal blooms;
							(2)monitoring and
				event response of freshwater harmful algal blooms in lakes, rivers, estuaries
				(including their tributaries), and reservoirs;
							(3)mitigation and
				control of freshwater harmful algal blooms; and
							(4)an identification in the President’s annual
				budget request to Congress of how much funding is proposed in that request for
				carrying out the activities described in subsection (e).
							(e)National Oceanic
				and Atmospheric Administration ActivitiesAs part of the program under this section,
				the Under Secretary shall—
							(1)maintain and enhance existing competitive
				grant programs at the National Oceanic and Atmospheric Administration relating
				to marine and freshwater harmful algal blooms and hypoxia;
							(2)carry out marine
				and freshwater harmful algal bloom and hypoxia events response activities;
				and
							(3)enhance communication and coordination
				among Federal agencies carrying out marine and freshwater harmful algal bloom
				and hypoxia activities, and increase the availability to appropriate public and
				private entities of—
								(A)analytical
				facilities and technologies;
								(B)operational
				forecasts; and
								(C)reference and
				research materials.
								(f)Integrated
				coastal and ocean observation systemAll monitoring and observation data
				collected under this Act shall be collected in compliance with all data
				standards and protocols developed pursuant to the National Integrated Coastal
				and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.), and such
				data shall be made available through the System established under that
				Act.
						(g)Action
				strategy
							(1)In
				generalNot later than 12
				months after the date of enactment of the Harmful Algal Blooms and Hypoxia Research and Control
				Amendments Act of 2010, the Under Secretary, through the Task
				Force established under section 603(a), shall transmit to the Congress an
				action strategy that identifies—
								(A)the specific
				activities to be carried out by the Program and the timeline for carrying out
				such activities; and
								(B)the roles and
				responsibilities of each Federal agency in the Task Force established under
				section 603(a) in carrying out Program activities.
								(2)Federal
				registerThe Under Secretary shall publish the action strategy in
				the Federal Register.
							(3)Periodic
				revisionThe Under Secretary shall periodically review and revise
				the action strategy prepared under this subsection as necessary.
							(h)ReportTwo
				years after the submission of the action strategy, the Under Secretary shall
				prepare and transmit to the Congress a report that describes—
							(1)the activities
				carried out under the Program and the Regional Research and Action Plans and
				the budget related to these activities;
							(2)the progress made
				on implementing the action strategy; and
							(3)the need to revise or terminate activities
				or projects under the
				Program.
							.
			(b)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Coast Guard Authorization Act of 1998 is amended by adding after the item
			 relating to section 603 the following new item:
				
					
						Sec. 603A. National Harmful Algal Bloom
				and Hypoxia
				Program.
					
					.
			5.Regional research
			 and action plans
			(a)AmendmentThe Act is amended by inserting after
			 section 603A the following:
				
					603B.Regional
				research and action plans
						(a)In
				generalThe Under Secretary,
				through the Task Force established under section 603(a), shall—
							(1)identify the
				appropriate regions and subregions to be addressed by each Regional Research
				and Action Plan; and
							(2)oversee the
				development and implementation of the Regional Research and Action
				Plans.
							(b)ContentsThe
				Plans developed under this section shall identify—
							(1)regional
				priorities for ecological, economic, and social research on issues related to
				the impacts of harmful algal blooms and hypoxia;
							(2)research, development, and demonstration
				activities needed to develop and advance technologies and techniques for
				minimizing the occurrence of harmful algal blooms and hypoxia and improving
				capabilities to prevent, predict, monitor, control, and mitigate harmful algal
				blooms and hypoxia;
							(3)ways to reduce the
				duration and intensity of harmful algal blooms and hypoxia, including in times
				of emergency;
							(4)research and
				methods to address human health dimensions of harmful algal blooms and
				hypoxia;
							(5)mechanisms, including the potential costs
				and benefits of those mechanisms, to protect vulnerable ecosystems that could
				be or have been affected by harmful algal blooms and hypoxia events;
							(6)mechanisms by
				which data, information, and products are transferred between the Program and
				State, tribal, and local governments and relevant research entities;
							(7)communication, outreach, and information
				dissemination methods that State, tribal, and local governments and stakeholder
				organizations can undertake to educate and inform the public concerning harmful
				algal blooms and hypoxia; and
							(8)the roles that
				Federal agencies can play to assist in the implementation of the Plan.
							(c)Building on
				Available Studies and InformationIn developing the Plans under this section,
				the Under Secretary shall—
							(1)utilize and build
				on existing research, assessments, and reports, including those carried out
				pursuant to existing law and other relevant sources; and
							(2)consider the
				impacts, research, and existing program activities of all United States
				coastlines and fresh and inland waters, including the Great Lakes, the
				Chesapeake Bay, and estuaries and tributaries.
							(d)Development of
				plansThe Under Secretary shall develop Plans under this section
				with assistance from the individuals and entities described in subsection
				(f).
						(e)Plan timeline
				and updatesThe Under
				Secretary, through the Task Force established under section 603(a), shall
				ensure that the Plans developed under this section are completed not later than
				24 months after the date of enactment of the Harmful Algal Blooms and Hypoxia Research and Control
				Amendments Act of 2010, and updated once every 5 years
				thereafter.
						(f)Coordination and
				consultationIn developing the Plans under this section, as
				appropriate, the Under Secretary—
							(1)shall coordinate
				with State coastal management and planning officials;
							(2)shall coordinate with tribal resource
				management officials;
							(3)shall coordinate with water management and
				watershed officials from both coastal States and noncoastal States with water
				sources that drain into water bodies affected by harmful algal blooms and
				hypoxia; and
							(4)shall consult
				with—
								(A)public health
				officials;
								(B)emergency
				management officials;
								(C)science and
				technology development institutions;
								(D)economists;
								(E)industries and
				businesses affected by marine and freshwater harmful algal blooms and
				hypoxia;
								(F)scientists, with
				expertise concerning harmful algal blooms or hypoxia, from academic or research
				institutions; and
								(G)other
				stakeholders.
								.
			(b)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Coast Guard Authorization Act of 1998 is amended by adding after the item
			 relating to section 603A, as added by section 4(b) of this Act, the following
			 new item:
				
					
						Sec. 603B. Regional research and action
				plans.
					
					.
			6.Northern Gulf of
			 Mexico HypoxiaSection 604 is
			 amended to read as follows:
			
				604.Northern Gulf
				of Mexico hypoxia
					(a)Task force
				initial progress reportsNot
				later than 12 months after the date of enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2010, the Administrator, through the
				Mississippi River/Gulf of Mexico Watershed Nutrient Task Force, shall complete
				and transmit to the Congress and the President a report on the progress made by
				Task Force-directed activities toward attainment of the goals of the Gulf
				Hypoxia Action Plan 2008.
					(b)Task force
				2-Year progress reportsAfter
				the initial report required under subsection (a), the Administrator, through
				the Task Force, shall complete and transmit to Congress and the President a
				report every 2 years thereafter on the progress made by Task Force-directed
				activities toward attainment of the coastal goal of the Gulf Hypoxia Action
				Plan 2008.
					(c)ContentsThe
				reports required by this section shall assess progress made toward nutrient
				load reductions, the response of the hypoxic zone and water quality throughout
				the Mississippi/Atchafalaya River Basin, and the economic and social effects.
				The reports shall—
						(1)include an
				evaluation of how current policies and programs affect management decisions,
				including those made by municipalities and industrial and agricultural
				producers;
						(2)evaluate lessons
				learned; and
						(3)recommend appropriate actions to continue
				to implement or, if necessary, revise the strategy set forth in the Gulf
				Hypoxia Action Plan
				2008.
						.
		7.Pacific
			 Northwest, estuaries, and Puget Sound hypoxia
			(a)AmendmentThe Act is amended by inserting after
			 section 604 the following:
				
					604A.Pacific
				Northwest, estuaries, and Puget Sound hypoxia
						(a)Assessment
				reportNot later than 12
				months after the date of enactment of the Harmful Algal Blooms and Hypoxia Research and Control
				Amendments Act of 2010, the Task Force established under section
				603 shall complete and submit to Congress and the President an integrated
				assessment of hypoxia in the coastal and estuarine waters of the Pacific
				Northwest that examines the status of current research, monitoring, prevention,
				response, and control efforts.
						(b)PlanThe Task Force shall include in the
				regionally appropriate Regional Research and Action Plan developed under
				section 603B a plan, based on the integrated assessment submitted under
				subsection (a), for reducing, mitigating, and controlling hypoxia in the
				coastal and estuarine waters of the Pacific Northwest. In developing such plan,
				the Task Force shall consult with State, Indian tribe, and local governments,
				and academic, agricultural, industry, and environmental groups and
				representatives. Such plan shall include incentive-based partnership
				approaches. The plan shall also address the social and economic costs and
				benefits of the measures for reducing, mitigating, and controlling
				hypoxia.
						.
			(b)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Coast Guard Authorization Act of 1998 is amended by adding after the item
			 relating to section 604 the following new item:
				
					
						Sec. 604A. Pacific Northwest, estuaries,
				and Puget Sound
				hypoxia.
					
					.
			8.Authorization of
			 appropriations
			(a)AuthorizationSection 605 is amended to read as
			 follows:
				
					605.Authorization
				of appropriationsThere are
				authorized to be appropriated—
						(1)to the Under Secretary to carry out
				sections 603A and 603B, $34,000,000 for each of fiscal years 2011 through 2015,
				of which, for each fiscal year—
							(A)$2,000,000 may be used for the development
				of the Regional Research and Action Plans and the reports required by section
				604A;
							(B)$3,000,000 may be used for the research and
				assessment activities related to marine and freshwater harmful algal blooms at
				research laboratories of the National Oceanic and Atmospheric
				Administration;
							(C)$8,000,000 may be
				used to carry out the Ecology and Oceanography of Harmful Algal Blooms Program
				(ECOHAB);
							(D)$5,500,000 may be
				used to carry out the Monitoring and Event Response for Harmful Algal Blooms
				Program (MERHAB);
							(E)$1,500,000 may be
				used to carry out the Northern Gulf of Mexico Ecosystems and Hypoxia Assessment
				Program (NGOMEX);
							(F)$5,000,000 may be
				used to carry out the Coastal Hypoxia Research Program (CHRP);
							(G)$5,000,000 may be
				used to carry out the Prevention, Control, and Mitigation of Harmful Algal
				Blooms Program (PCM);
							(H)$1,000,000 may be used to carry out marine
				and freshwater harmful algal bloom and hypoxia events response activities;
				and
							(I)$3,000,000 may be
				used for increased availability, communication, and coordination activities;
				and
							(2)to the Administrator to carry out sections
				603A, 603B, and 604, $7,000,000 for each of fiscal years 2011 through
				2015.
						.
			(b)Extramural
			 research activitiesThe Under
			 Secretary shall ensure that a substantial portion of funds appropriated
			 pursuant to subsection (a) that are used for research purposes are allocated to
			 extramural research activities.
			
	
		
			Passed the House of
			 Representatives March 12, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		March 15, 2010
		Received; read twice and placed on the
		  calendar
	
